                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION



CHRIS LOGAN,

                    Plaintiff,

          v.

THE CITY OF CHICAGO, a unit               Case No.   17 C 8312
of local government, and
JEFFREY REDDING, ROBERT MAY,           Judge Harry D. Leinenweber
ANTHONY BATES, DAVID SCHMIDT,
and JORGE RODRIGUEZ, in their
individual and official
capacities

                   Defendants.




                    MEMORANDUM OPINION AND ORDER

     Defendants City of Chicago, Jeffrey Redding, Robert May,

Anthony Bates, David Schmidt, and Jorge Rodriguez (collectively

“Defendants”) move to dismiss partially (Dkt. No. 29) Plaintiff

Chris Logan’s First Amended Complaint (Dkt. No. 22) for failure to

state a claim.    FED. R. CIV. P. 12(b)(6).   For the reasons stated

herein, Count IV and the First Amendment claim in Count VI are

dismissed without prejudice, and Counts VIII and IX are dismissed

with prejudice.    The individual (non-City) Defendants are also

stricken from Count III.   The case therefore proceeds on Counts I,
II, III (solely against the City), VI (solely on Due Process and

Equal Protection grounds), VII, and X.

                                  I.     BACKGROUND

     This case arises from events that occurred during Logan’s

employment with the City of Chicago’s Department of Aviation

(“DOA”). (Compl. ¶ 5.)        Logan was serving as an aviation security

officer when, in 2015, he was interviewed for a promotion to

sergeant. (Compl. ¶ 12.)               Sometime in June or July of 2016,

Defendants Redding and Bates—two senior DOA officials—allegedly

contacted DOA Human Resources (“HR”) and requested that it remove

Logan from a list of officers being considered for promotion (“the

Promotion List”). (Compl. ¶ 13.)                 Then, around August of 2016,

Defendants   Rodriguez      and        Schmidt—another     two   DOA   officials—

allegedly made false complaints against Logan, resulting in his

14-day suspension. (Compl. ¶ 14.)                Logan believes that Defendants

levied said complaints against him in retaliation for an earlier

incident, in which Logan confronted Defendant Redding for sexually

harassing a female co-worker. (Compl. ¶¶ 45-47.)

     Several months later, around October of 2016, Logan learned

of Defendants’ having requested HR to remove him from the Promotion

List.   (Compl.    ¶ 15.)         With    that    information,   Logan   filed   a

complaint with the City’s Office of the Inspector General (“OIG”).

(Compl.   ¶ 15.)     In     the    proceeding       months,   Logan—an   African-

American male—also filed a complaint for race discrimination with

                                         - 2 -
HR and requested that an OIG officer attend any subsequent meeting

with HR to discuss the complaint. (Compl. ¶ 16.)                  Then, around

February    28,     2017,    Defendants    Bates   and    Redding    allegedly

contacted HR to request again that Logan be removed from the

Promotion    List,     emphasizing      that    Logan    had    recently   been

suspended. (Compl. ¶ 17.)             Notwithstanding those requests, HR

notified Logan that he was being promoted to sergeant, a promotion

for which Logan subsequently completed paperwork, around the first

week of March 2017. (Compl. ¶ 18.)

     But    then,    to     Logan’s   dismay,   Defendant      May—Director   of

Administration for HR—informed Logan he would not be promoted after

all. (Compl. ¶ 19.)          Instead, HR promoted two other employees,

allegedly “less-qualified Caucasian officers,” one of whom was a

female. (Compl. ¶ 20.)         In response, Logan filed a complaint with

the Equal Employment Opportunity Commission and, as a result,

received his right to file suit. (Compl. ¶ 21.)

     Logan now brings this suit, claiming Defendants discriminated

against him on the basis of his race and gender (Counts I and II).

He further contends Defendants retaliated against him in violation

of 42 U.S.C. § 2000e and his First Amendment and Equal Protection

rights under 42 U.S.C. § 1983 (Counts III and IV).                  Logan also

brings a Monell claim (Count VI), an Illinois Whistleblower Act

claim (Count VII), and an Intentional Interference with Economic

Advantage claim (Count VIII).             Finally, Logan claims breach of

                                      - 3 -
contract (Count IX) and seeks indemnification from the City (Count

X). The Court notes that the Complaint fails to mention a Count V,

so none will be addressed throughout this opinion.

                                 II.   ANALYSIS

       A 12(b)(6) motion to dismiss challenges the sufficiency of

the complaint.      Christensen v. Cty. of Boone, 483 F.3d 454, 457

(7th   Cir.   2007).       To    overcome      a    motion      to    dismiss      under

Rule 12(b)(6), a complaint must “state a claim to relief that is

plausible on its face.” Adams v. City of Indianapolis, 742 F.3d

720, 728 (7th Cir. 2014) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)).          A claim has facial plausibility “when the

pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 570).    When considering a 12(b)(6) motion to dismiss, the

Court must “accept[] as true all well-pleaded facts alleged, and

draw[] all possible inferences in [the plaintiff’s] favor.” Tamayo

v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

       Defendants   have    moved      to   dismiss:      (1)        the   Title    VII

retaliation claim, as applied only against the individual (non-

City) Defendants, in Count III; (2) the § 1983 retaliation claim

in Count IV; (3) the Monell claim in Count VI; (4) the Illinois

Whistleblower    Act   claim      in   Count       VII;   (5)    the       Intentional

Interference with Economic Advantage claim in Count VIII; (6) the

                                       - 4 -
breach of contract claim in Count IX; and (7) the claims for

punitive damages against the City and attorney’s fees in Counts

VIII and IX.

                    A.     Title VII Retaliation Claim

     Defendants     move    to   dismiss    Count   III—Logan’s   Title   VII

retaliation claim—against the individual Defendants, arguing that

no individual liability exists under Title VII. Defendants are

correct. See Williams v. Banning, 72 F.3d 552, 553-54 (7th Cir.

1995) (citing EEOC v. AIC Security Investigations, Ltd., 55 F.3d

1276, 1279-82 (7th Cir. 1995) (finding that “employer” under Title

VII does not provide for individual liability)). Logan does not

object and seeks to withdraw Count III, only as applied to the

individual (non-City) Defendants. Because Defendants raise no

argument against Count III as applied to the City, Logan may

proceed on Count III in that limited fashion.

               B.   Count IV: § 1983 Retaliation Claims

     Defendants move to dismiss Count IV—Logan’s § 1983 Equal

Protection and First Amendment retaliation claims—arguing that (1)

§ 1983 does not provide a remedy for employment discrimination

rights created under Title VII; and (2) the First Amendment does

not apply.

                    1.     Section 1983 and Title VII

     Defendants first contend § 1983 provides a remedy for the

deprivation of constitutional, not statutory, rights. Because

                                    - 5 -
employment discrimination statutes, such as Title VII, created the

right    against   retaliation       for   a   charge   of   discrimination,

Defendants argue any such retaliation claim may be brought only

under Title VII or another applicable statute.

       In Schroeder v. Hamilton School District, 282 F.3d 946, 948

(7th Cir. 2002), the Seventh Circuit considered a similar argument,

regarding a right against discrimination in employment created by

Title VII.      The plaintiff, a school teacher, brought a § 1983

lawsuit against his school district, its administrators, and its

staff.    Id.   Like   here,   the    plaintiff    alleged    constitutional

violations based upon the defendants’ failure to respond to his

complaints of harassment and upon additional discrimination he

alleges he suffered at the defendants’ hands. Id. at 949.                The

court ultimately found that § 1983 does not apply where such

statutorily-created rights against discrimination in employment

serve the basis for an alleged Equal Protection violation. Id. at

951.    In other words, “§ 1983 does not provide a remedy for rights

created under Title VII.” Id. (citing Trautvetter v. Quick, 916

F.2d 1140, 1149 n. 4 (7th Cir. 1990); Gray v. Lacke, 885 F.2d 399,

414 (7th Cir. 1989)).

       That decision is controlling.         The right that Logan claims in

Count    IV—namely,    a   right   against     retaliation    for   reporting

harassment or discrimination—is one created and addressed by Title

VII. Logan objects to Defendants’ characterization of § 1983 as

                                     - 6 -
providing a remedy solely for constitutional rights, but this is

beside the point for present purposes. Schroeder establishes that

§ 1983 does not provide a remedy for Title VII rights and that is

sufficient. See id.

                      2.   The First Amendment

     Undisputedly, § 1983 does provide a remedy for retaliation

against   constitutionally-protected   conduct.   See   Hutchins   v.

Clarke, 661 F.3d 947, 955 (7th Cir. 2011) (recognizing that “the

government cannot retaliate against its employees for engaging in

constitutionally protected speech” and that such First Amendment

claims may be brought via § 1983); see also Gomex v. Garda CL Great

Lakes, Inc., No. 13 C 1002, 2013 WL 6858793, at *4 (N.D. Ill. Dec.

30, 2013) (finding Schroeder “inapplicable because [p]laintiffs

rely on their Fifth Amendment privilege against self-incrimination

and the corresponding right to be free from retaliation when that

right is exercised, not any employment-related right created by

Title VII”).   That brings us to Defendants’ second argument.

     Defendants contend that Logan fails to plead a viable First

Amendment retaliation claim.     To establish such a claim, Logan

must prove that his speech was constitutionally protected. Kubiak

v. City of Chicago, 810 F.3d 476, 481 (7th Cir. 2016) (citing

Swetlik v. Crawford, 738 F.3d 818, 825 (7th Cir. 2013), cert.

denied, 137 S. Ct. 491 (2016)).     Further, to establish that his

speech was constitutionally protected, Logan must show that he

                               - 7 -
spoke as a citizen on a matter of public concern.                 Garcetti v.

Ceballos, 547 U.S. 410, 418 (2006).

      According     to       Defendants,      Logan’s    speech     is      not

constitutionally protected because he spoke neither as a citizen

nor   on   a   matter   of   public   concern.   “When   a   citizen     enters

government service, the citizen by necessity must accept certain

limitations on his or her freedom.” Id. At the same time, “a public

employee does not relinquish all First Amendment rights otherwise

enjoyed by citizens just by reason of his or her employment.” City

of San Diego v. Roe, 543 U.S. 77, 80 (2004). The Supreme Court in

Garcetti accordingly demarcated that “when public employees make

statements pursuant to their official duties, the employees are

not speaking as citizens for First Amendment purposes, and the

Constitution does not insulate their communications from employer

discipline.” 547 U.S. at 421.           To determine what a plaintiff’s

official duties consist of, the Court looks to “what duties the

employee is expected to perform, and is not limited to the formal

job description.”        Houskins v. Sheahan, 549 F.3d 480, 490 (7th

Cir. 2008).     As the Seventh Circuit explained:

      speech does not ‘owe[ ] its existence to a public
      employee’s professional responsibilities’ within the
      meaning of Garcetti simply because public employment
      provides a factual predicate for the expressive
      activity; rather, Garcetti governs speech that is made
      ‘pursuant to official duties’ in the sense that it is
      ‘government employees’ work product’ that has been
      ‘commissioned or created’ by the employer.


                                      - 8 -
Chrzanowski v. Bianchi, 725 F.3d 734, 738 (7th Cir. 2013) (quoting

Garcetti, 547 U.S. at 422).

       Defendants    contend   that    Logan,    as    an    aviation      security

officer, has a duty to report misconduct. So, Logan’s internal

complaints—one to HR concerning race discrimination and one to OIG

concerning both retaliation and discrimination—were made pursuant

to his official duties and thus were not protected by the First

Amendment. Defendants’ first premise is correct: Police officers

have a duty to report official misconduct. Forgue v. City of

Chicago, 873 F.3d 962, 967 (7th Cir. 2017) (citation omitted). The

complaint to HR falls within that category.                 See Roake v. Forest

Pres. Dist. of Cook Cty., 849 F.3d 342, 346 (7th Cir. 2017)

(holding that a police officer spoke within his official capacity

when   he   shared   complaints   “only       with    his   employer,      and   the

complaints    focused    exclusively     on   official      misconduct      by   his

fellow officers”). Logan’s report to HR is thus unprotected speech.

With respect to his report to OIG, however, the Court reaches a

different conclusion.

       An employee is not speaking pursuant to his official duties

when   he   “reports    misconduct     outside   established        channels”     or

reports     something    for   which     he    did    not    have    any    formal

responsibilities. Spalding v. City of Chicago, 186 F. Supp. 3d

884, 904 (N.D. Ill. 2016); see also Rose v. Haney, No. 16 CV 5088,

2017 WL 1833188, at *5 (N.D. Ill. May 8, 2017). Logan had no formal

                                      - 9 -
responsibilities to report to the OIG—a separate and independent

body that aims to root out corruption. See Kristofek v. Vill. of

Orland Hills, 832 F.3d 785, 793 (7th Cir. 2016) (“[W]e must be

especially   careful     in   concluding     that   employees   have   spoken

pursuant    to   their   official   duties    when   the   speech   concerns

allegations of public corruption.”). In making that report, at

least, Logan thus spoke purely as a citizen, not as an employee

within his official capacity.

     Putting aside that Logan spoke as a citizen, Defendants

nevertheless contend that Logan’s claim must fail because it does

not satisfy the second protected speech requirement, namely that

he was not speaking on a matter of public concern. Defendants argue

that his speech concerned only him individually and thus missed

the mark.    The Supreme Court has defined “public concern” to mean

“legitimate news interest,” or “a subject of general interest and

of value and concern to the public at the time of publication.”

Meade v. Moraine Valley Cmty. Coll., 770 F.3d 680, 684 (7th Cir.

2014) (quoting City of San Diego v. Roe, 543 U.S. 77, 83-84

(2004)). “Whether an employee’s speech addresses a matter of public

concern must be determined by the content, form, and context of a

given statement[.]” Connick v. Myers, 461 U.S. 138, 147-48 (1983).

“Speech that serves a private or personal interest, as opposed to

a public one, does not satisfy the standards of First Amendment

protections.” Houskins v. Sheahan, 549 F.3d 480, 491-92 (7th Cir.

                                    - 10 -
2008) (citation omitted). Here, Logan’s Complaint neither alleges

nor introduces evidence supporting a conclusion that his concerns

about retaliation or discrimination serve something greater than

his own personal interest. In an attempt to rectify such omissions

from the Complaint, Logan asserts in his brief that the DOA has

been in the news for issues related to discrimination. This is

insufficient. See Car Carriers, Inc. v. Ford Motor Co., 745 F.2d

1101, 1107 (7th Cir. 1984) (stating that plaintiff may not amend

complaint through arguments in brief in opposition to motion to

dismiss). The “content, form and context” of Logan’s complaints

demonstrate that his purpose was to advance private interests.

See Connick, 461 U.S. at 147-48. Logan has thus failed to state

sufficient facts to support that his speech was a matter of public

concern.   Accordingly,       the       Court    dismisses    Count      IV   without

prejudice.

                         C.   Count VI: Monell Claim

      Defendants move to dismiss Count VI—Logan’s Monell claim—

arguing that Logan failed to state a claim for municipal liability.

Specifically, Defendants argue: (1) the allegations are entirely

conclusory; (2) Logan relies on a single underlying incident, which

is   insufficient   to    raise     a    Monell    claim;    and   (3)    the   First

Amendment does not apply.

      In Monell v. Department of Social Services of the City of New

York, 436 U.S. 658, 694 (1978), the Supreme Court held that a

                                        - 11 -
government agency may be held liable when its official policy or

custom inflicts the plaintiff’s injury. But “a municipality may

not be held liable under § 1983 solely because it employs a

tortfeasor.” Bd. of Cty. Com’rs of Bryan Cty., v. Brown, 520 U.S.

397, 403 (1997). Rather, to “establish municipal liability, a

plaintiff must show the existence of an official policy or other

governmental custom that not only causes but is the moving force

behind the deprivation of constitutional rights.” Teesdale v. City

of Chicago, 690 F.3d 829, 833 (7th Cir. 2012) (internal quotation

marks omitted).

     Defendants    first   contend    that    Logan’s    Monell   claim   is

entirely   conclusory   and   fails   to     plead    sufficiently   factual

allegations. The Court disagrees. Complaints should be construed

liberally. Riemer v. Illinois DOT, 148 F.3d 800, 804 (7th Cir.

1998). The Seventh Circuit has found that allegations bordering on

“boilerplate vagueness” may still be sufficient to allege a Monell

claim. See Lanigan v. Vill. of E. Hazel Crest, 110 F.3d 467, 480

(finding that the plaintiff’s allegation that the municipality had

a policy of inadequately training or supervising its officers was

sufficient   to   overcome    dismissal).     Here,    Logan   pleads   that

Defendants’ actions give rise to:

     a widespread permanent, well-settled practice and custom
     of endorsing retaliation and discrimination against
     employees who engage in First Amendment protected
     activity in association and speech, including, but not


                                 - 12 -
     limited to: disciplining, seeking discipline, granting
     unfavorable job duties to, denying promotions, denying
     pay premiums, and similarly-adverse employment actions
     against employees who engage in constitutionally-
     protected speech - and association-based activity. Such
     activity includes filing grievances, serving as union
     steward or business agent, and testifying in grievance
     and arbitration hearings against the CITY in behalf of
     the defense of other employees.

(Compl. ¶ 67.) These allegations plausibly suggest that the City

maintained   a   practice        and/or   custom    of   retaliation   and

discrimination. Whether Logan can demonstrate that the City indeed

maintained such a practice is a question better left for summary

judgment.

     Defendants’ second argument also fails. Defendants rely on

Lanton v. City of Chicago, No. 16 C 2351, 2017 WL 569155, at *5

(N.D. Ill. Feb. 13, 2017), to argue that Monell claims based solely

on a single underlying incident are insufficient. However, Logan’s

Monell claim, as provided above, demonstrates more than just a

“random, isolated incident related to [p]laintiff[.]” Id. Rather,

Logan pleads specific categories of allegedly protected conduct

that has resulted in the retaliation and discrimination against

other   employees.   That   is    sufficient   to   overcome   Defendants’

motion.

     Defendants finally argue, for the same reasons raised against

Count IV, that the First Amendment does not apply. The Court

agrees. As explained in the preceding section, Logan has failed to


                                   - 13 -
plead sufficient facts demonstrating that his speech is a matter

of   public   concern   warranting   First     Amendment    protection.

Therefore, the Court dismisses the First Amendment claim in Count

VI without prejudice. The Due Process and Equal Protection claims

may nonetheless proceed.

         D.   Count VII: Illinois Whistleblower Act Claim

     Defendants also move to dismiss Count VII—Logan’s Illinois

Whistleblower Act (“IWA”) claim. The IWA prohibits employers from

“retaliat[ing] against an employee who discloses information in a

court,   an   administrative   hearing,   or   before   a   legislative

commission or committee, or in any other proceeding, where the

employee has reasonable cause to believe that the information

discloses a violation of State or Federal law, rule or regulation.”

740 ILCS 174/15. Logan may establish an IWA claim “by showing that

he engaged in protected whistleblowing activity, suffered adverse

employment action, and his employer retaliated against him as a

result.” Bello v. Vill. of Skokie, 151 F. Supp. 3d 849, 865 (N.D.

Ill. 2015) (emphasis added).

     Defendants first argue that Logan fails to allege that any of

the individual Defendants were his employer. Defendants rely on

Cunliffe v. Wright, 51 F. Supp. 3d 721, 740 (N.D. Ill. 2014), which

held that “there is no individual liability under the IWA, which

only creates a cause of action against an employer.” See Hernandez

v. Cook Cty. Sheriff’s Office, No. 13 C 7163, 2014 WL 1339686, at

                                - 14 -
*3 (N.D. Ill. Apr. 3, 2014); Martorana v. Vill. of Elmwood Park,

No. 12 C 6051, 2013 WL 1686869, at *4 (N.D. Ill. Apr. 18, 2013).

The Court recognizes, however, that other courts in this District

have found that claims against agents of an employer also satisfy

the IWA. For example, in    Van Pelt v. Bona-Dent, Inc., No. 17 C

1128, 2018 WL 2238788, at *6 (N.D. Ill. May 16, 2018), the court

concluded that “[t]he unambiguous and plain language of the IWA

includes [the individual defendant] because he is alleged to have

been acting on behalf of the [ ] corporation and within the scope

of his authority when he fired” the plaintiff. Additionally, in

Bello v. Village of Skokie, No 14 C 1718, 2014 WL 4344391, at *9

(N.D. Ill. Sept. 2, 2014), the court found that the IWA “makes

clear that individuals acting on behalf of an entity that one might

colloquially understand to be a person’s ‘employer’ may likewise

be considered ‘employers’ potentially liable for violating the

statute.” This Court adopts the latter approach. The definition of

“employer” under IWA includes “an individual,” as well as “any

person acting within the scope of his or her authority express or

implied on those entities in dealing with its employees.” 740 ILCS

174/5. The individual Defendants here acted on behalf of the City.

Interpreting the statute as written, these Defendants thus fall

within the IWA’s ambit. Therefore, they are not entitled to

dismissal on this ground.



                              - 15 -
     Defendants next argue that Logan’s complaints to the OIG and

HR were internal reports to his employer and thus are not protected

by the IWA. The Court agrees in part. Generally, there is “no cause

of action where an employee reveals information only to his or her

employer.” Huang v. Fluidmesh Networks, LLC, No. 16 CV 9566, 2017

WL 3034672, at *3 (N.D. Ill. July 18, 2017) (citation omitted);

Cunliffe, 51 F. Supp. 3d at 740. Here, Logan disclosed information

to HR and the OIG, both City entities and thus Logan’s employer.

But the inquiry does not end there. The IWA prohibits employers

from retaliating “against an employee for disclosing information

to a government or law enforcement agency.” 740 ILCS 174/15(b)

(emphasis added). Logan’s report to OIG, specifically, thus poses

a more difficult question—what if one’s employer also happens to

be a law enforcement agency?

     Several courts in this District have considered this issue.

The Defendants rely on Cunliffe, 51 F. Supp. 3d at 740 (citation

omitted), where the court found that the plaintiff’s report to the

Inspector General (IG) was not a protected activity because the IG

was the plaintiff’s employer. Nevertheless, though Logan never

recites as much, other courts in this District have found that a

report to the OIG does indeed constitute a protected activity even

when the plaintiff’s employer is also a law enforcement agency.

See Mislap v. City of Chicago, No. 16 CV 4202, 2018 WL 488270, at

*8-9 (N.D. Ill. Jan. 19, 2018) (holding that the plaintiff “has

                               - 16 -
alleged that he reported what he perceived to be illegal conduct

to the OIG, and that is enough to state a claim under 15(b) of the

IWA” and “[t]hat the agency also happens to be an agency of his

employer does not exempt him from the statute”); Brame v. City of

North Chicago, 955 N.E. 2d 1269, 1271 (Ill. App. Ct. 2011) (holding

that the plaintiff’s report is protected even when the report is

made to “his own employer, who also happens to be the head of a

‘government or law enforcement agency’”).

     This Court agrees with the latter cases. The IWA “requires an

employee only to report to a government or law-enforcement agency,

and no exceptions apply if a government or law-enforcement agency

is also the employer.” Brame, 955 N.E. 2d at 1272-73. “This plain

reading also furthers the purpose of the statute, especially here,

where the plaintiff alleges that he reported alleged wrongdoing to

an agency like the City’s OIG, which is specifically charged with

promoting integrity and rooting out corruption and waste within

the affairs of the City government.” Milsap, 2018 WL 488270, at

*9. Moreover, the Cunliffe court, unlike the latter courts, did

not consider specifically the question of when one’s employer also

serves as a law enforcement agent. Id. at 8. Instead, the Cunliffe

court relied on cases where the employer was not even a government

entity. Id. For the foregoing reasons, the Court finds that Logan’s

report to the OIG is protected activity under the IWA, even though

the OIG constitutes Logan’s employer.

                              - 17 -
     Finally,     Defendants   argue    that   Logan   cannot   satisfy   the

causation requirement under the IWA. Defendants contend that Logan

fails to show that the individual Defendants had knowledge of

Logan’s internal complaints when they decided to contact HR and to

request that he be removed from the Promotion List. This argument

fails. Logan is not required to prove causation at this point, but

to allege it plausibly. If Logan is unable to show that Defendants

had knowledge of his internal complaints, then perhaps he will

lose on summary judgment. “But the Court is not entitled to assume

that other evidence of causation is lacking simply because it is

not detailed in [plaintiff]’s complaint.” Bello, 2014 WL 4344391,

at *5. For present purposes, Logan has sufficiently alleged a

causal connection between his protected conduct and Defendants’

adverse actions. Accordingly, Logan’s IWA claim in Count VII

withstands dismissal.

             E.    Count VIII: Intentional Interference
                     with Economic Advantage Claim

     Defendants     also   move    to      dismiss     Count    VIII—Logan’s

Intentional Interference with Economic Advantage (“IIEA”) claim.

To state a claim under Illinois law for IIEA, “a plaintiff must

allege (1) a reasonable expectancy of entering into a valid

business   relationship,   (2)    the    defendant’s    knowledge    of   the

expectancy, (3) an intentional unjustified             interference by the

defendant that induced or caused a breach or termination of the


                                  - 18 -
expectancy, and (4) damage to the plaintiff resulting from the

defendant’s interference.” Foster v. Principal Life Ins. Co., 806

F.3d 967, 971 (7th Cir. 2015) (internal quotation marks and

citation omitted). For an IIEA claim, the alleged misconduct “must

be directed at third-party business prospects.” F:A J Kikson v.

Underwriters Labs., Inc., 492 F.3d 794, 800 (7th Cir. 2007).

      Defendants argue that Logan’s employment action seeks the

promotion benefits denied from his employer, the City, and not

from a “third-party business prospect.” Id. The Court agrees. The

law is clear on this point. Logan attempts to argue that because

the   individual    Defendants   acted    outside   the   scope    of   their

employment, they became third-parties under the IIEA. But such an

argument would render the requirement for “third-party business

prospects” pointless. Any employer faced with an IIEA claim could

thus constitute a “third-party” so long as the plaintiff alleges

that the employer acted outside the scope of his or her employment

in interfering with potential business prospects. Logan’s argument

thus fails. Accordingly, Logan fails to state a claim for IIEA and

Count VIII is dismissed with prejudice.

               F.   Count IX: Breach of Contract Claim

      Defendants move to dismiss Count IX — Logan’s breach of

contract claim—arguing that Logan (1) lacks standing and (2) fails

to    allege   compliance   with    the     applicable    2011    Collective

Bargaining Agreement (“CBA”).

                                   - 19 -
     The   Court   finds   Defendants’   first   argument   on   standing

dispositive and thus need not venture into the second. The Illinois

Public Labor Relations Act (“IPLRA”) governs the CBA between the

City and Logan’s union, SEIU Local 73. 5 ILCS 315/2. The Supreme

Court of Illinois has considered the issue of employee standing

under IPLRA and found that “individual employees represented by a

union cannot bring a suit to overturn the outcome of a grievance

procedure[.]” Stahulak v. City of Chicago, 703 N.E. 2d 44, 47 (Ill.

1998) (collecting cases). Individual union members are “entitled

to judicial review of a grievance or arbitration, only if the

individual proves that the union’s conduct in processing the

grievance was arbitrary, discriminatory, or in bad faith.” Id.

     Logan makes no allegation that his union breached its duty of

fair representation warranting standing. Instead, Logan argues

that Stahulak is inapplicable and that the CBA offers additional

grounds for standing. Logan points to Section 8.4 of the CBA, which

reads: “Grievances by employees alleging violation of [Article 8

Non-Discrimination] shall be resolved through Step III of the

Grievance Procedure of This Agreement, but shall not be subject to

arbitration unless mutually agreed by the parties.” (Exhibit B to

Compl. 17, Dkt. No. 22-2.) Logan argues that this provision “carves

out discrimination violations from the arbitration clause, making

it impossible for an employee to have his rights under this section



                                - 20 -
vindicated short of a lawsuit by either the employee or the union

on his behalf.” (Pl.’s Resp. 14, Dkt. No. 32.)

     Logan fails to address, however, that Section 8.4 states that

the violation “shall be resolved through Step III of the Grievance

Procedure.” In Step III, the CBA provides that if a grievance is

not settled, it must be appealed to the Department Head. (Exhibit

B to Compl. 13.) The Department Head shall “have the requisite

authority to attempt to resolve grievances during the Step III

meeting[,]” and “[i]f an arbitrable dispute is not settled at the

third step, either the Union or the Employer may notify the other

in writing . . . that it requests final and binding arbitration of

its grievance.” (Exhibit B to Compl. 13.) Logan’s argument thus

undeniably fails. Section 8.4 does not “mak[e] it impossible for

an employee to have his rights under this section vindicated short

of a lawsuit” (Pl.’s Resp. 14); rather, it obviously provides the

alternative path to pursue such claims. Perhaps Logan was mistaken.

If not, his attempt to misconstrue the CBA is regrettable.

     For the foregoing reasons, Logan lacks standing and thus fails

to state a claim for breach of contract. Accordingly, Count IX is

dismissed with prejudice.

             G.   Counts VIII & IX: Punitive Damages
                       and Attorney’s Fees

     As discussed in the preceding two sections, Counts VIII and

IX are dismissed with prejudice—for failure to state an IIEA claim


                              - 21 -
and a breach of contract claim, respectively. That dismissal

eliminates Counts VII and IX. But for sake of completeness, the

Court considers Defendants’ request to strike punitive damages and

attorney’s fees from Counts VIII and IX.

      Defendants first contend that the City is immune from punitive

damages under 42 U.S.C. § 1983. Defendants are correct. See City

of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981)

(holding that “considerations of history and policy do not support

exposing a municipality to punitive damages for the bad-faith

actions of its officials”). Defendants are also correct in arguing

that Logan cannot seek attorney’s fees for the state claims

represented by these counts. See Hardt v. Reliance Standard Life

Ins. Co., 560 U.S. 242, 253 (2010) (“Each litigant pays his own

attorney’s fees, win or lose, unless a statute or contract provides

otherwise.”). Neither statute nor contract provide for attorney’s

fees in Counts VIII and IX. Logan concedes both points and raises

no   objections.   Accordingly,    the   Court   strikes   both   punitive

damages and attorney’s fees from the relief sought in Counts VIII

and IX.

                          III.     CONCLUSION

      For the reasons stated herein, the Court grants in part

Defendants’ Motion to Dismiss. (Dkt. No. 29.)          Count IV and the

First Amendment claim in Count VI are dismissed without prejudice

and Counts VIII and IX are dismissed with prejudice. The individual

                                  - 22 -
Defendants are also stricken from Count III. The case therefore

proceeds on Counts I, II, III (solely against the City), VI (solely

on Due Process and Equal Protection grounds), VII, and X.

IT IS SO ORDERED.




                                    Harry D. Leinenweber, Judge
                                    United States District Court

Dated:   10/24/2018




                              - 23 -
